Citation Nr: 1536620	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected bilateral calluses.

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a video conference hearing held in December 2014.  The issue regarding radiculopathy has been recharacterized to more accurately reflect the Veteran's contentions.  In January 2015, the Board remanded this matter to obtain an additional VA opinion to determine the etiology of the Veteran's degenerative disc disease of the lumbar spine and the associated bilateral extremity radiculopathy.  A May 2015 VA opinion was obtained and the case was readjudicated in a June 2015 Supplemental Statement of the Case.

The Board notes the receipt in June 2015 of VA Forms 21-0847, Request for Substitution of Claimant Upon Death of Claimant and 21-0966, Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC.  The Board has not received evidence of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar pathology is not attributable to service or a service-connected disability.
2.  Radiculopathy of the bilateral lower extremities was not manifest in service and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for establishing service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in September 2009.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the laws regarding the assignment of effective dates, disability ratings, and secondary service connection.  The case was last adjudicated in a May 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the December 2014 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).  

In order to ascertain the etiology of the Veteran's low back and radicular symptoms, VA obtained a medical opinion in May 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the May 2015 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Osteoarthritis of the Lumbar Spine

The Veteran contends that he has a lumbar spine disability that was caused or aggravated by the service-connected bilateral calluses.  

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.

The Veteran was seen in December 1953 with complaints of back pain.  Later that month, he was referred to orthopedics due to the fact that his boots were too large and were producing calluses on his feet.  The Veteran was seen again in February and September 1954 with complaints of back pain.  The Report of Medical Examination on separation from active duty revealed normal findings for the spine, other musculoskeletal.  A Report of Medical History shows the Veteran denied a history of arthritis and bone, joint, or other deformity.  This suggests that any back symptoms during service had not continued throughout service.  Also, compensably disabling arthritis within one year of separation from active duty is not shown by the record.

The Board has reviewed the medical evidence of record, to include the final separation examination, VA medical records, VA examination reports, and private treatment records.  These records do not include any opinion linking the Veteran's low back disability directly to service.  There is no competent evidence or opinion that the Veteran's low back disability is related to his military service and neither the Veteran nor his representative has presented any such opinion.  

The Veteran filed a claim for service connection for a low back disability in August 2009.  The Veteran submitted a narrative report from Dr. R.G., M.D. dated July 2009.  The report from Dr. R.G. notes that he has been treating the Veteran for a period of several months for cervical and lumbar spine complaints and that the Veteran had consistently complained about problems with his feet.  Dr. R.G. opined that the Veteran's foot problems and the resulting gait alterations are an aggravating source of his chronic lower back pain.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted that a 2001 magnetic resonance imaging (MRI) showed degenerative disc disease and arthritis of the lumbar spine at L4-L5.  The Veteran was noted to have radiating pain to the bilateral lower extremities.  

A November 2009 VA examiner noted that he was unable to resolve the question of whether the Veteran's bilateral callosities of the feet were the cause or an aggravating factor for his lumbar spine condition.  The examiner noted that the Veteran's gait was altered, (antalgic shuffling gait) and that this may contribute to lumbar spine symptoms, however, there was no objective evidence to support this etiology.  The examiner noted the Veteran was a truck driver up until 1995 and retired.  The Veteran reported that his lower back did not lead to his retirement.

In January 2015, the Board remanded this matter to obtain an additional VA opinion to determine the etiology of the Veteran's degenerative disc disease of the lumbar spine and the associated bilateral extremity radiculopathy.

A May 2015 VA opinion was obtained.  The May 2015 VA examiner noted that the Veteran was prescribed a cane for ambulation in 2009.  The examiner opined that it was less likely than not that the Veteran's service-connected bilateral callosities caused or aggravated the Veteran's lumbar spine disability.  

The May 2015 VA examiner noted that no scientific evidence shows that foot conditions cause or aggravate primary degeneration of the lumbar spine.  The examiner noted that walking with painful feet/calluses does not pathophysiologically cause or aggravate a bone condition of the lumbar spine.  The examiner cited to UpToDate in noting that osteoarthritis results from complex interplay of multiple factors, such as aging, occupation, trauma, and small insults over time.  The VA examiner noted that a September 2009 kinesiotherapy note shows the Veteran was instructed to use a cane due to a diabetic foot condition.  The Veteran is not service-connected for diabetes mellitus.

The May 2015 VA examiner supported her opinion in noting that in order for gait disturbance to cause or aggravate a lumbar spine arthritis condition, it would have to be a profound gait disturbance, of the type that results in a severe Trendelenbury lurch or pelvic tilt gait.  This gait pattern would to be both severe and prolonged in order for it to have any significant effect on the initiation or aggravation of arthritis of the spine.  According to the examiner, such was not shown in this case.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of painful bilateral calluses that cause an antalgic gait and require the use of a cane for ambulation and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the May 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's lumbar spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding painful bilateral calluses causing an antalgic gait) and based her opinions following a review of the claims folder as well as a complete physical examination.  She also provided a well-reasoned rationale for the conclusions reached.

In contrast, the July 2009 report from Dr. R.G., that the Veteran's foot problems and the resulting gait alterations are an aggravating source of his chronic lower back pain, is not supported by any rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As such, the opinion is afforded minimal probative value.  

The Board finds that the VA medical opinion from May 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's contentions regarding a link between his calluses and service and the opinion from Dr. R.G.  The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis manifest to a compensable degree during service or in the year after separation from service.

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service or the service-connected bilateral calluses.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the bilateral lower extremities

The Board has reviewed the medical evidence of record, to include the final separation examination, VA medical records, VA examination reports, and private treatment records.  

These records do not include any opinion linking the Veteran's bilateral radiculopathy of the lower extremities directly to service.  There is no competent evidence or opinion that the Veteran's bilateral radiculopathy of the lower extremities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  

In January 2015, the Board remanded this matter to obtain an additional VA opinion to determine the etiology of the Veteran's degenerative disc disease of the lumbar spine and the associated bilateral extremity radiculopathy.

A May 2015 VA opinion was obtained.  The examiner opined that it was less likely than not that the Veteran's service-connected bilateral callosities caused or aggravated the Veteran's bilateral extremity radiculopathy.

The May 2015 VA examiner provided support for her opinion in noting that a foot condition, to include bilateral painful calluses, do not directly cause or aggravate (permanently worsen beyond expected natural course) a radiculopathy condition.  The examiner noted that bilateral radiculopathy is an established potential consequence of degenerative arthritis/osteoarthritis of the lumbar spine.  The examiner reiterated her opinion that the Veteran's degenerative arthritis/ osteoarthritis of the lumbar spine is not etiologically related to his service-connected bilateral calluses.

The Veteran is competent to report observing symptoms of radiating pain to the lower extremities from his low back and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the May 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's bilateral extremity radiculopathy.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions and based her opinions following a review of the claims folder as well as a complete physical examination.  The examiner provided a well-reasoned rationale for the conclusion reached.

The Veteran's bilateral radiculopathy has been associated with his lumbar spine disease; however, service connection for a lumbar spine disability is not established.  Therefore, the Veteran's lumbar spine disability cannot serve as a secondary basis for service connection for the claimed bilateral radiculopathy disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(b) (2015).  

Based upon the more probative evidence of record, the Board concludes that a bilateral extremity radiculopathy disability was not manifest during service and that such is unrelated to service or the service-connected bilateral calluses.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected bilateral calluses, is denied.

Service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected disability, is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


